Case: 20-40427     Document: 00516078377          Page: 1    Date Filed: 11/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      November 2, 2021
                                   No. 20-40427
                                                                        Lyle W. Cayce
                                                                             Clerk

   James George,

                                                            Plaintiff—Appellant,

                                       versus

   SI Group, Incorporated, doing business as Schenectady
   International, Incorporated; Evergreen Tank
   Solutions, Incorporated; Bulk Tank International;
   Brenner Tank Services, L.L.C.; Walker Group Holdings,
   L.L.C.; Bulk Solutions, L.L.C.,
                                               Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:16-CV-360


   Before Jolly, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          James George suffered severe burns when one “leg” of the landing
   gear on a tanker-trailer detached from its tractor, sunk into a gravel surface,
   and caused the tanker-trailer, filled with scalding water, to tip over and to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40427         Document: 00516078377             Page: 2      Date Filed: 11/02/2021




                                         No. 20-40427


   spill its contents on him. George originally sued in Texas state court. In the
   operative complaint, he alleged a premises-defect claim against the owner of
   the property, SI Group, Inc. d/b/a Schenectady International, Inc. (“SI
   Group”) and products-liability claims against Bulk Tank International, Bulk
   Solutions, L.L.C. (“Bulk Solutions”), Brenner Tank Services, L.L.C.
   (“Brenner Tank”), and Evergreen Tank Solutions, Inc. (“Evergreen”).
          SI Group removed the case to the Southern District of Texas based on
   diversity jurisdiction on December 21, 2016. George sought remand, but the
   district court denied his motion.            Bulk Solutions, Brenner Tank, and
   Evergreen then moved to dismiss the complaint for failure to state a claim
   under Rule 12(b)(6). 2 The district court granted the motions. Later, the
   district court granted summary judgment dismissing the premises-defect
   claim against SI Group. George timely appealed, challenging both the Rule
   12(b)(6) dismissal and the summary-judgment dismissal.
          It is elemental that we must have subject matter jurisdiction to
   consider this appeal. Howery v. Allstate Ins. Co., 243 F.3d 912, 919 (5th Cir.
   2001); Nat’l Football League Players Ass’n v. Nat’l Football League, 874 F.3d
   222, 225 (5th Cir. 2017) (explaining that the Court “must examine
   jurisdiction whenever subject matter jurisdiction appears fairly in doubt”
   (quotation omitted)). When removing the case from state court, SI Group
   asserted jurisdiction based upon diversity of citizenship. For federal courts
   to have jurisdiction under diversity, there must be complete diversity of
   citizenship between the parties and the amount in controversy must exceed
   $75,000. Mumfrey v. CVS Pharmacy, Inc., 719 F.3d 392, 397 (5th Cir. 2013).
   Citizenship for an individual is synonymous with the person’s domicile; for
   a corporation, it is that of the state in which it is incorporated and the state


          2
              Bulk Tank International did not answer or otherwise respond to the complaint.




                                                2
Case: 20-40427       Document: 00516078377           Page: 3     Date Filed: 11/02/2021




                                      No. 20-40427


   where it has its principal place of business; for an L.L.C., it is that of any state
   where its members are citizens. Mullins v. TestAmerica, Inc., 564 F.3d 386,
   397 n.6 (5th Cir. 2009).
          Appellees bear the burden of establishing jurisdiction because they
   removed this case to federal court. See Kokkonen v. Guardian Life Ins. Co. of
   Am., 511 U.S. 375, 377 (1994) (“It is to be presumed that a cause lies outside
   [federal courts’] limited jurisdiction, and the burden of establishing the
   contrary rests upon the party asserting jurisdiction.” (citation omitted)).
   Because this appeal comes after summary-judgment proceedings, appellees
   must show complete diversity with competent summary-judgment evidence,
   see MidCap Media Fin., L.L.C. v. Pathway Data, Inc., 929 F.3d 310, 313–15 &
   n.* (5th Cir. 2019), or with evidence that is judicially noticeable under
   Federal Rule of Evidence 201(b). “The jurisdictional facts that support
   removal must be judged at the time of the removal,” Gebbia v. Wal-Mart
   Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000), which in this case is December
   21, 2016.
          On appeal, it was initially unclear whether there was complete
   diversity of citizenship between all parties in these proceedings.
   Accordingly, we requested supplemental briefing on this issue. In response
   to our request, all parties filed supplemental letter briefs. George’s letter
   brief asserts that appellees failed to meet their burden to show complete
   diversity between the parties, but because there is some reason to believe
   jurisdiction exists, requests that this Court remand the case to the district
   court to supplement the record with jurisdictional evidence. Evergreen’s
   letter brief, which was adopted and joined by all other appellees, argues that
   this Court has jurisdiction because there is complete diversity between the
   parties. In support of its argument, Evergreen attached fifteen exhibits to its
   letter brief that were not included in the record on appeal. It asserts that the
   Court may nonetheless consider the attached exhibits because they are all



                                            3
Case: 20-40427        Document: 00516078377             Page: 4      Date Filed: 11/02/2021




                                        No. 20-40427


   judicially noticeable. We accept that George is a Texas citizen inasmuch as
   both George and appellees acknowledge that he is, but appellees have
   nonetheless failed to clearly show, with competent summary-judgment
   evidence or facts that we may judicially notice, that jurisdiction exists with
   respect to Walker Group Holdings, L.L.C. (“Walker”) and Brenner Tank.
           We first consider jurisdiction as it relates to Walker. According to a
   Certificate of Amendment Walker filed with the Texas Secretary of State in
   2015, Walker’s sole member is Wabash National, LP (“Wabash”). 3 Thus,
   Walker’s citizenship is tied to Wabash’s citizenship, and Wabash is a citizen
   of every state in which one of its partners is a citizen. See Harvey v. Grey Wolf
   Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (“The citizenship of a
   limited partnership is based upon the citizenship of each of its partners.”).
   Evergreen asserts that Wabash has two partners: Wabash National Trailer
   Centers, Inc. and Wabash National Corporation. Evergreen offers two items
   in support of this assertion: (1) a 2015 declaration of Erin J. Roth, the Senior
   Vice President General Counsel for Wabash National Corporation and the
   Secretary of Wabash National Corporation and Wabash National Trailer
   Centers, Inc., filed in a different case in the District of Kansas, and (2)
   Walker’s First Supplemental Corporate Disclosure Statement. We will
   address each in turn.
           First, Evergreen points to the 2015 declaration of Erin J. Roth attached
   to its supplemental letter brief. Ms. Roth’s declaration, however, is not a part


           3
            The Court takes judicial notice of the facts contained within the Certificate of
   Amendment as they are “not subject to reasonable dispute because [they] . . . can be
   accurately and readily determined from [a source] whose accuracy cannot reasonably be
   questioned.” See Fed. R. Evid. 201(b); Swindol v. Aurora Flight Scis. Corp., 805 F.3d
   516, 518–19 (5th Cir. 2015) (taking judicial notice of “public records contained on the
   Mississippi Secretary of State’s and the Virginia State Corporation Commission’s
   websites”).




                                              4
Case: 20-40427      Document: 00516078377          Page: 5    Date Filed: 11/02/2021




                                    No. 20-40427


   of the record in this case; it is from an entirely different litigation in the
   District of Kansas. Moreover, the declaration’s content is not a “fact that is
   not subject to reasonable dispute [that] . . . can be accurately and readily
   determined from sources whose accuracy cannot reasonably be questioned.”
   Fed. R. Evid. 201(b); cf. Swindol, 805 F.3d at 518–19 (taking judicial notice
   of an encyclopedia entry and of public records on state websites). This effort
   is of the same sort that we forbade in MidCap. 929 F.3d at 315–16 (explaining
   that “MidCap asks us to consider new exhibits attached to its supplemental
   briefing that include declarations claiming Jeff and Joe are Texas and Georgia
   citizens respectively” and holding “it would be improper” to do so).
   Consequently, we do not take judicial notice of Ms. Roth’s declaration.
          Second, Evergreen points to Walker’s First Supplemental Corporate
   Disclosure Statement, which claims that Wabash National “is a Delaware
   partnership that is owned by two partners: Wabash National Trailer Centers,
   Inc. and Wabash National Corporation.” This statement, however, was
   made at the pleadings stage and is only Walker’s unsupported claim about its
   citizenship. Walker’s statement does little more than repeat the same
   conclusory and general jurisdictional statement SI Group gave in its initial
   notice of removal. See Vantage Trailers, Inc. v. Beall Corp., 567 F.3d 745, 748
   (5th Cir. 2009) (explaining, in the less burdensome motion-to-dismiss
   context and in a case where the plaintiff had invoked federal jurisdiction, that
   “[i]n evaluating jurisdiction, the district court must resolve disputed facts
   without giving a presumption of truthfulness to the plaintiff’s allegations”).
   Walker’s single bare assertion of its own citizenship at the pleadings stage is
   not enough to clearly establish jurisdiction following summary judgment
   proceedings. See MidCap, 929 F.3d at 315. Because appellees have failed to
   establish Wabash’s citizenship, they have failed to establish Walker’s
   citizenship.




                                          5
Case: 20-40427       Document: 00516078377             Page: 6      Date Filed: 11/02/2021




                                        No. 20-40427


          Now, Brenner Tank. According to Brenner’s 2016 Texas Franchise
   Tax Public Information Report, 4 it has one member, Brenner Tank L.L.C.
   Thus, like Walker, Brenner Tank’s citizenship is tied to Brenner Tank
   L.L.C.’s citizenship, and Brenner Tank L.L.C. is a citizen of every state in
   which one of its members is a citizen. See Harvey, 542 F.3d at 1079.
   Evergreen claims that Brenner Tank L.L.C.’s sole member is Walker. In
   support of this assertion, Evergreen points to an affidavit of Cheryl L. Seip, a
   Senior Paralegal for Wabash National Corporation, from a different litigation
   in the District of New Jersey, and SI Group’s removal papers. The Court,
   however, will not take judicial notice of Ms. Seip’s affidavit from a different
   case, see MidCap, 929 F.3d at 315–16, and SI Group’s removal papers alone
   are insufficient at the summary judgment stage, see Vantage Trailers, Inc., 567
   F.3d at 748. Because appellees have failed to establish Brenner Tank
   L.L.C.’s citizenship, they have failed to establish Brenner Tank’s citizenship.
           Appellees have failed to show clearly that jurisdiction exists with
   respect to Walker Group Holdings, L.L.C. and Brenner Tank Services,
   L.L.C. But, as we have noted earlier in this opinion, appellees have proffered
   some evidence to suggest that jurisdiction does exist.                  Under these
   circumstances—“[w]here . . . jurisdiction is not clear from the record, but
   there is some reason to believe that jurisdiction exists, the Court may remand
   the case to the district court for amendment of the allegations and for the
   record to be supplemented.” Molett v. Penrod Drilling Co., 872 F.2d 1221,
   1228 (5th Cir. 1989) (per curiam). We will do so here.
           Accordingly, we ORDER a LIMITED REMAND to determine
   whether diversity jurisdiction exists. The Clerk of this Court shall provide


          4
              As with Walker’s Certificate of Amendment, the Court takes judicial notice of
   the facts contained within Brenner’s 2016 Texas Franchise Tax Public Information Report.
   See Fed. R. Evid. 201(b); Swindol, 805 F.3d at 518–19.




                                              6
Case: 20-40427      Document: 00516078377          Page: 7    Date Filed: 11/02/2021




                                    No. 20-40427


   the district court with copies of our September 27, 2021 request for briefing,
   the parties’ responses, and this opinion. We will retain the record unless it
   is requested by the district court. If the district court concludes that it has
   diversity jurisdiction, the Clerk of the district court shall promptly
   supplement the appellate record with copies of the new filings below and the
   district court’s opinion on jurisdiction and forward the supplemental record
   to this Court. Upon return to this Court no further briefing will be necessary
   unless a party elects to appeal the district court’s finding of jurisdiction, in
   which case supplemental letter briefs may be filed addressing this issue on a
   short briefing schedule to be established by the Clerk of this Court. The
   Clerk will return the case to this panel for disposition. If the district court
   concludes that it lacks jurisdiction, it should remand the case to the state
   court. Upon remand, the district court is requested to provide the Clerk of
   this Court with a copy of the remand order.




                                          7